Citation Nr: 1447784	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for the period prior to August 11, 2010 for service-connected residuals of right ankle fracture. 

2.  Entitlement to an initial rating in excess of 10 percent disabling for the period since August 11, 2010 for service-connected residuals of right ankle fracture.

3.  Entitlement to compensation based on multiple, noncompensable service-connected disabilities for the period prior to August 11, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had qualifying active duty service in the United States Navy from April 1978 to July 1987.  A subsequent period of active duty service ending in an "other than honorable" discharge is not relevant to the present appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the August 2008 rating decision, the RO, in part, granted entitlement to service connection for a fractured right ankle at an initial noncompensable rating, effective December 28, 2006.  In the September 2009 rating decision, the RO, in part denied entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Detroit, Michigan in May 2010 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

In July 2010, the Board, in part, remanded the issues of entitlement to an initial compensable rating for residuals of right ankle fracture and entitlement to compensation based on multiple, noncompensable service-connected disabilities.

In a November 2013 rating decision, the Appeals Management Center (AMC) granted an initial 10 percent evaluation for the Veteran's service-connected residuals of right ankle fracture, effective August 11, 2010.  The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for service-connected residuals of right ankle fracture for the period since August 11, 2010 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, as the AMC granted a compensable evaluation for the service-connected right ankle disability, effective August 11, 2010, any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities for the period since August 11, 2010 is rendered moot.  This issue has been recharacterized accordingly. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to an initial compensable rating for the period prior to August 11, 2010 for service-connected residuals of right ankle fracture, entitlement to an initial rating in excess of 10 percent disabling for the period since August 11, 2010 for service-connected residuals of right ankle fracture and entitlement to compensation based on multiple, noncompensable service-connected disabilities for the period prior to August 11, 2010.

The Veteran's most recent VA examination for his service-connected residuals of right ankle fracture took place in August 2010.  

In a January 2012 statement, the Veteran indicated that at the August 2010 examination, it was noted that his ankle had deteriorated since his initial examination in May 2008.  The Veteran contended that his ankle "continues to get worse" which should result in a higher evaluation because his ankle had "continued to worsen".

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of right ankle fracture, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's residuals of right ankle fracture disability is necessary to adequately decide this claim. 

Furthermore, as the prior examinations identified surgical scarring of the right ankle, related to the initial fracture injury during service, the new examiner should also describe the current status of any identified scars.  The RO/AMC should include consideration of surgical scarring in subsequent adjudication of an increased rating for the Veteran's service-connected right ankle injury.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (finding VA must consider application of all applicable rating provisions, regardless of whether or not they have been expressly raised by the appellant). 

Finally, the Board finds that the issue of entitlement to a 10 percent rating for multiple noncompensable ratings pursuant to 38 C.F.R. § 3.324 for the period prior to August 11, 2010 is inextricably intertwined with the issue of an increased rating for the Veteran's right ankle disability, and as such, must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  In particular, consideration of benefits under 38 C.F.R. § 3.324 is predicated on the existence of solely noncompensable service-connected disabilities.  Butts v. Brown, 5 Vet. App. 532 (1993).  Thus, the determination as to evaluation under § 3.324 for the period prior to August 11, 2010 would be affected should a compensable rating be established for the disability currently subject to remand.  These matters are inextricably intertwined and therefore must be remanded together.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of right ankle fracture.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected right ankle disability to include complete range of motion findings for the affected joints and the current status of any identified scars.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

3.  Thereafter, readjudicate the issue on appeal to include consideration of scarring in the evaluation of the Veteran's right ankle disability as appropriate.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



